Citation Nr: 1732644	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, wife


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to June 1970 and earned a Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2017 videoconference hearing; a transcript of this hearing is of record.

In this decision, the Board is granting an increased rating of 50 percent for the Veteran's PTSD.  As the Veteran has not been afforded a VA examination since May 2013, the issue of whether he is entitled to an even higher rating is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, chronic sleep impairment, anxiety, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, avoidance, nightmares, exaggerated startle response, and impaired judgment.


CONCLUSION OF LAW

The criteria for a rating of at least 50 percent for PTSD have been met or more nearly approximated for the period beginning March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the Rating Formula, an evaluation of 30 percent is granted whenever there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran asserts the symptoms of his disability warrant a rating no less than 50 percent.  The Board agrees.

VA treatment records dated through February 2017 show that the Veteran was repeatedly noted to be doing better on mood medication but still struggling with symptoms.  Medication dosage has been titrated to six times the original amount, but the Veteran still struggles with continual breakthrough symptoms.  The Veteran reported nightmares and flashbacks, trouble remaining asleep, anxiety and irritability, audio triggers (helicopters, Taps), depression, anxiety, and hypervigilance.  

A May 2010 VA examiner noted increasing irritability that had become more common at work, prominent re-experiencing, increased hyperarousal, exaggerated startle response, and limited symptoms of avoidance.  In May 2013, the VA examiner noted the Veteran's report of improved symptoms due to his medication.  However, the Veteran still suffered from recurrent recollections and dreams of the event, feelings of detachment or estrangement from others, and a restricted range in affect (e.g., unable to have loving feelings).  The examiner also noted that the Veteran suffered from depressed mood, anxiety, and chronic sleep impairment.

The Veteran's spouse reported that he suffered from feelings of hopelessness and helplessness, horrible rages, hallucinations, extreme hypervigilance and violent nightmares.  She recounted that the Veteran once shot through a window at an "intruder" the police could find no evidence of and displayed irrational thoughts and behavior regarding his job.  The Veteran had stated that he would be fired rather than park in the designated parking area and contemplated early retirement since he probably wouldn't live long enough to "enjoy anything."  The Veteran's supervisor stated that during intense moments, he had witnessed physical and mental breakdowns during which he believed the Veteran could physically harm someone.  He reported that the Veteran was physically shaking and not thinking rationally in those moments.

The foregoing demonstrates that the Veteran suffers from occupational and social impairment with reduced reliability due to impaired judgment and disturbances of mood.  Though the Veteran is medicated and has the support of his spouse and family, the Board notes that he still struggles with flashbacks, nightmares, anxiety, and mood disturbances that affect him at home and work.  For these reasons, a 50 percent rating for his service-connected PTSD is warranted.  38 C.F.R. § 4.7.  However, as discussed below, the Board will remand for a potentially even higher rating.


ORDER

Entitlement to at least a 50 percent disability rating for PTSD is granted, beginning March 31, 2010.



REMAND

The issue of whether the Veteran is entitled to a rating even higher than 50 percent for the appeal period is remanded for further development.

The Veteran's representative submitted a statement in January 2017 noting that he had last been examined in May 2013 and a current examination was needed to assess the present severity of his disability.  An updated examination should be conducted.

While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA psychiatric treatment records since November 2014.  

2. Schedule the Veteran for an appropriate examination for a report on the current severity of his PTSD.  The examiner is asked to assess the Veteran's social and occupational impairment due to his symptoms.  The examiner is also asked to address the February 2017 statements from the Veteran's spouse and the Veteran's supervisor.  All opinions are to be supported by explanatory rationale.

3. After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


